DETAILED ACTION
Terminal Disclaimer
1.     The terminal disclaimer filed on 8/2/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  16/840,317 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 3/21/2022 have all been considered and made of record ( note the attached copy of form PTO – 1449).
Allowable Subject Matter
3.    Claims 21-40 are allowed.
4.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 21 and 31, which include,
a measurement system for a cornea having  a light source and configured to focus the light to an area of corneal tissue at a selected depth of the cornea and  a light signal being generated at the area of corneal tissue in response to the light from the light source and  a pinhole structure including an aperture, the pinhole structure positioned to receive the light signal generated at the area of corneal tissue, the aperture being configured to selectively transmit the light signal from the area of corneal tissue at the selected depth and  a detector positioned to capture the light signal transmitted by the aperture and configured to communicate information relating to a measurement of the light signal captured by the detector and  the pinhole structure prevents light above or below the selected depth from reaching the detector; and a controller communicatively coupled to the detector and configured to receive the information from the detector and to determine, based on the information and  a measurement of the light signal generated at the area of corneal tissue at the selected depth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/2/2022